Citation Nr: 1124722	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1945 to March 1946.  The Veteran died in March 2005, and the appellant is the widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for cause of the Veteran's death.  

In June 2010, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In August 2010 and December 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Regretfully, the Board finds that this claim is not yet ready for a decision.  In June 2011, the appellant's representative submitted additional evidence to the Board.  This evidence consisted of private treatment records from the Village of the Creek Nursing Home.  However, the newly submitted evidence was not accompanied with the appellant's waiver of initial consideration by the agency of original jurisdiction.  Any pertinent evidence submitted by the appellant or representative which is accepted by the Board must be referred to the AOJ for review, unless this procedural right is waived by the Veteran or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2010).  Here, neither the appellant nor her attorney has waived the right to initial review by the AOJ; therefore, a remand is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

After accomplishing any development deemed appropriate, readjudicate the claim of entitlement to service connection for cause of the Veteran's death.  If the benefit sought in connection with the appeal remains denied, the appellant and her representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the appropriate time period within which to respond.  Thereafter, the case should be returned to the Board, if in order.  The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



